        Case 2:20-cv-05178-MAK Document 24 Filed 03/10/21 Page 1 of 21




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

FATOUMATA SAMOURA                              : CIVIL ACTION
                                               :
                     v.                        : NO. 20-5178
                                               :
TRANS UNION LLC                                :


                                     MEMORANDUM

KEARNEY, J.                                                                     March 10, 2021

       Fatoumata Samoura agreed to pay back four student loans to Fedloan beginning in 2008.

She fell at least 120 days behind on her loan payments by July 2014. Fedloan transferred her

four loans to a new creditor by March 2015. She thereafter owed nothing to Fedloan after it

transferred her long overdue loans. Ms. Samoura received her credit report from Trans Union at

some unplead later time. Her credit report of an unplead date referenced a zero-balance owed to

Fedloan but a pay status of account 120 days past due date. Her lawyers disputed Trans Union’s

reporting of the Fedloan obligation forty-two months after Fedloan transferred the loans.

       Her lawyers, as they did in Bibbs v. Trans Union LLC decided by us approximately two

weeks ago, argue Trans Union’s report of her Fedloan debt is patently inaccurate or materially

misleading under the Fair Credit Reporting Act. Under their reading, Ms. Samoura could not

both have a zero-balance and a pay status of account 120 days past due even with the readily

apparent close of the account upon transfer and graphic history of eight months of the loans due

over 120 days before the identified transfer date. Ms. Samoura is mindful we already found this

nearly identical language is not inaccurate or materially misleading in Bibbs. But her lawyers

today cross-move for judgment as a matter of law to essentially ask us to reconsider Bibbs. They

argue we erred in relying on inapposite cases, and we should liberally construe the Act in her

favor and reserve questions of accuracy for the jury. We again studied our Bibbs analysis. We
         Case 2:20-cv-05178-MAK Document 24 Filed 03/10/21 Page 2 of 21




again find no amount of liberal construction can turn accurate reporting into a question of fact for

the jury simply because the consumer concludes the reference is inaccurate or materially

misleading. Ms. Samoura has a zero balance on loans 120 days past due when Fedloan closed her

account. Both statements are accurate as confirmed by other references in the same report. Ms.

Samoura does not plead she paid off the Fedloan accounts before transfer. We might have a

different result if she did.

        As the parties cross-moved for judgment on the pleadings and even after viewing the

facts in the light most favorable to Ms. Samoura, we grant Trans Union’s motion for judgment

on the pleadings. We grant her leave to timely amend should she be able to plead a patently

inaccurate or materially misleading statement based upon facts not presently plead. We deny Ms.

Samoura’s cross-motion for judgment.

I.      Alleged undisputed facts

        Student loan provider Fedloan extended one student loan to Fatoumata Samoura in 2008

and three more in 2011. 1 Ms. Samoura fell behind on her loan payments in early 2014. 2 Each

of Ms. Samoura’s loan accounts had been more than 120 days past due after July 2014. 3

FedLoan transferred three of Ms. Samoura’s accounts on February 16, 2015 and another account

on March 16, 2015. 4 It transferred these four accounts to another lender, and thus Ms. Samoura

no longer owed it money. Her account balance owed to FedLoan became $0. 5

        Ms. Samoura received a credit report from Trans Union LLC sometime years later at an

unplead time and for an unplead reason. According to Ms. Samoura, the credit report at this

unplead date listed the “Status” of her accounts as “Account 120 Days Past Due” but listed a $0

balance. 6 Ms. Samoura’s attorney, who has now filed more than eighty complaints across the

country alleging nearly identical facts, sent Trans Union a dispute letter on September 27, 2018




                                                 2
        Case 2:20-cv-05178-MAK Document 24 Filed 03/10/21 Page 3 of 21




questioning the accuracy of her credit report and threatening to file a lawsuit if “this incorrect

information is not removed or corrected.” 7 He explained his dispute as, “it is impossible for [the

loans’] current status to be listed as late” if Ms. Samoura owes Fedloan “no money and has no

payments that are behind.” 8

       Trans Union timely responded to Ms. Samoura’s attorney’s letter with the results of the

investigation into her dispute. 9 The investigation results displayed excerpts of how her account
                                                                10
information “appears on [Ms. Samoura’s] credit report.”              One of the four excerpts

demonstrates:




       Each of the excerpts shows Ms. Samoura has a zero-dollar balance on her student loans

as of early 2015. 11 The four excerpts show a “Pay Status” of “>Account 120 Days Past Due

Date<.” 12 The “Remarks” section of all four excerpts reads “DISP INVG COMP-CONSUM

DISAGRS; ACCT CLOSED DUE TO TRANSFER; TRANSFERRED TO ANOTHER

OFFICE.” 13     Three of the four excerpts list February 16, 2015 as the “Date Updated” and the

“Date Closed,” 14 and show the accounts had a “Maximum Delinquency of 120 days in 06/2014

and 02/2015.” 15 The final excerpt lists March 16, 2015 as the “Date Updated” and the “Date

Closed,” and shows the account had a “Maximum Delinquency of 120 days in 07/2014 and

03/2015.” 16 None of the accounts list “Rating” information beyond the month and year of the



                                                3
         Case 2:20-cv-05178-MAK Document 24 Filed 03/10/21 Page 4 of 21




account closure date. 17 Each excerpt lists November 2020 as the “estimated month and year the

item will be removed.” 18

       In October 2020, just weeks before Trans Union scheduled to remove this reference, Ms.

Samoura sued Trans Union for violating the Fair Credit Reporting Act by inaccurately reporting

her Pay Status as “>Account 120 Days Past Due Date<” and failing to adequately investigate and

correct her Pay Status following her dispute. 19 She alleges this purported inaccuracy “negatively

reflects upon the Plaintiff, their credit reporting history, their financial responsibility as a debtor

and their credit worthiness.” 20 She does not allege she has personally been denied credit or

offered credit at an unduly high rate as a result of this allegedly inaccurate reporting. She does

not allege ongoing harm from an entry now presumably removed. She instead alleges she

suffered unspecified “actual damages” and “great physical, emotional, and mental pain and

anguish” as a result of Trans Union’s reporting. 21 She further alleges her “credit reports, credit

information and file formulated by Trans Union have been viewed by current and potential credit

grantors and extenders of credit,” and thus, “the inaccurate information furnished by FedLoan

and reported by Trans Union is continuing to damage [her] credit rating as well as [her] credit

reputation.” 22 She does not address the fact Trans Union assured her these accounts would

disappear from her credit report in November 2020, and she does suggest Trans Union did not

remove these accounts by this scheduled date.

II.    Analysis

       Ms. Samoura alleges Trans Union at some unplead time: (1) reported inaccurate and

“extremely misleading” information by listing her “Pay Status” as “>Account 120 Days Past Due

Date<” even though her loans “were fully satisfied” with a zero-dollar balance 23; (2) negligently

or willfully failed to follow reasonable procedures to assure maximum possible accuracy of its




                                                  4
         Case 2:20-cv-05178-MAK Document 24 Filed 03/10/21 Page 5 of 21




report; and (3) failed to conduct a “good faith investigation” into her dispute and correct the

allegedly inaccurate information. 24

        Trans Union moves for judgment on the pleadings. 25 It argues, among other things not

material given our holding, its credit report does not show Ms. Samoura’s pay status as

“currently” 120 days past due, but instead “clearly indicates [Ms. Samoura] was, in the past, 120

days past due” at the time Fedloan transferred her loans, 26 and the historical pay status would not

mislead a creditor into believing Ms. Samoura currently owes payment on these closed

accounts. 27

        After Trans Union moved for judgment but before Ms. Samoura responded, we granted

judgment on the pleadings to Trans Union in Bibbs v. Trans Union LLC—a functionally identical

case brought before us by Ms. Samoura’s attorneys and defended by Trans Union’s same

lawyers. 28 In Bibbs, we found Trans Union did not report inaccurate or misleading information

by reporting the student loan debtor’s Pay Status as “>Account 120 Days Past Due<” because,

when read in conjunction with the Date Updated, Date Closed, Balance, Remarks, and Ratings

tradelines, the Pay Status clearly referred to the Pay Status of the account as of the date the

furnisher closed and transferred the account. Ms. Samoura’s attorneys appealed our Bibbs Order.

        Ms. Samoura also cross-moved for judgment on the pleadings in her favor. Ms. Samoura

does not seek to distinguish our decision in Bibbs, and concedes Bibbs is “directly on point.” 29

Ms. Samoura instead urges us to reconsider our ruling in Bibbs, arguing: (1) the Fair Credit

Reporting Act requires “liberal construction” in favor of the consumer; (2) “accuracy” is

typically a question for the jury; and (3) the cases we cited in support of our Bibbs decision,

specifically Schweizer v. Equifax Solutions, LLC, Hernandez v. Trans Union, LLC, Settles v.

Trans Union, LLC, and Gross v. Private National Mortgage Acceptance Co., LLC, are inapposite.




                                                 5
         Case 2:20-cv-05178-MAK Document 24 Filed 03/10/21 Page 6 of 21




In response to Trans Union’s argument Ms. Samoura failed to plead “actual damages” or

“willfulness”, Ms. Samoura argues Federal Rule of Civil Procedure 8 provides a low standard.

       We grant judgment on Ms. Samoura’s claims because we find Trans Union’s report is

neither inaccurate nor misleading. We do not address Trans Union’s arguments Ms. Samoura

failed to plead “actual harm” or a willful violation.

       A.      Liberal construction of the Act does not require us to find the credit report
               misleading or inaccurate.

       Ms. Samoura argues we should deny Trans Union judgment on the pleadings because our

Court of Appeals requires “liberal construction” of the Fair Credit Reporting Act in favor of

consumers. We agree we must liberally construe the Act to protect consumers. But we do not

read this interpretative guide as requiring finding an ambiguity where none exists.

       Congress crafted the Fair Credit Reporting Act “to protect consumers from the

transmission of inaccurate information about them, and to establish credit reporting practices that

utilize accurate, relevant, and current information in a confidential and responsible manner.” 30

To support these goals, Congress included “provisions intended ‘to prevent consumers from

being unjustly damaged because of inaccurate or arbitrary information.’” 31 Our Court of

Appeals instructs, “‘[t]hese consumer oriented objectives support a liberal construction of the

[Act],’ and any interpretation of this remedial statute must reflect those objectives.” 32

       Our Court of Appeals defined our obligation to liberally construe the Act in Cortez v.

Trans Union. 33 In Cortez, Trans Union provided a credit report to a car dealership, and the

report erroneously contained an alert from the Office of Foreign Assets Control warning the car

dealership the consumer’s name matched the name of a Specially Designated National—a person

who is suspected of certain categories of crimes, like narcotics trafficking or terrorism, and

prohibited from engaging in transactions in the United States. 34 Trans Union argued it could not



                                                  6
          Case 2:20-cv-05178-MAK Document 24 Filed 03/10/21 Page 7 of 21




be held liable under the Act for falsely including this alert and failing to remove it after the

consumer’s dispute because these types of alerts fell outside the scope of the Fair Credit

Reporting Act. 35 It further argued, because no court of appeals had yet opined on whether the

Act covered these alerts, Trans Union could not have “willfully” violated the Act by interpreting

it to not cover the alerts. 36

        Our Court of Appeals rejected Trans Union’s arguments, explaining “the breadth and

scope of the [Act] is both evident and extraordinary” and “[m]oreover, it is undeniably a

remedial statute that must be read in a liberal manner in order to effectuate the congressional

intent underlying it.” 37

        Unlike in Cortez, Trans Union does not argue the information it reported fell outside the

scope of the Act. Nor does it argue it has no duty to enact reasonable procedures to report

maximum possible accuracy, investigate Ms. Samoura’s dispute, or correct inaccurate or

misleading information. Trans Union instead argues it lived up to these duties by first reporting

accurate information and, upon receiving Ms. Samoura’s dispute, confirming the accuracy

through an investigation. Ms. Samoura asks us to liberally construe the Act so that every claim

under the Act should proceed even if the disputed information is accurate on its face. Under Ms.

Samoura’s theory, courts should always defer to the jury when a consumer thinks an accurate

credit report unfairly harmed their credit history at some point. We do not read our Court of

Appeals’ instruction to “liberally construe” the terms of the Act as requiring we liberally

disregard plain facts and find the reported information inaccurate or misleading if the allegations

and the exhibits attached to the Complaint do not plausibly support this conclusion.




                                                7
         Case 2:20-cv-05178-MAK Document 24 Filed 03/10/21 Page 8 of 21




       B.      The report is neither inaccurate nor misleading as a matter of law.

       Trans Union argues it did not report inaccurate or misleading information as a matter of

law. Ms. Samoura argues the question of whether her credit report is inaccurate or misleading

must be decided by a jury, but if we find we can determine its accuracy, we should find the

report to be inaccurate or misleading as a matter of law. Ms. Samoura provides her dispute letter

and excerpts of the credit report showing the disputed information. We find we may determine

the accuracy of the reported information using the exhibits attached to the Complaint, and we

find the reported information to be neither inaccurate nor misleading.

       Our Court of Appeals instructs “[a] report is inaccurate when it is ‘patently incorrect’ or

when it is ‘misleading in such a way and to such an extent that it can be expected to [have an]

adverse[]’ effect.” 38 Our Court of Appeals further advises “the issue whether ‘technically correct’

information was misleading in such a way that it could have been expected to have an adverse

effect is generally a question for the jury.” 39 But where, as here, the parties provide the reported

information in dispute and the court determines only one reasonable interpretation of the report

exists, a court may determine the accuracy of the report as a matter of law. 40

       In Schweitzer v. Equifax Solutions, LLC, our Court of Appeals held a credit reporting

agency accurately represented information in its reports as a matter of law when a mortgage

account read “Over 120 Days Past Due,” but the “ADDITIONAL INFORMATION” field in the

same report showed “Account Paid/Zero Balance.” 41 Our Court of Appeals affirmed summary

judgment as a matter of law on this entry because the reporting agency “properly reflected” the

consumer paid off the balance of his account. 42 Our Court of Appeals determined the report did

not include inaccurate information. 43 Our Court of Appeals did not cite a fact adduced in

discovery nor defer to the jury to determine this issue as a matter of law.




                                                 8
         Case 2:20-cv-05178-MAK Document 24 Filed 03/10/21 Page 9 of 21




        Courts inside and outside this District also have found nearly identical information to be

“accurate” as a matter of law. In Parke v. Trans Union, LLC, Judge Robreno found this nearly

identical information is neither inaccurate nor misleading. 44 In Settles v. Trans Union, LLC, a

consumer argued Trans Union inaccurately listed his student loan as “120 days past due,” even

though the student loan account had closed leaving a balance of zero owed on the closed

account. 45 Judge Campbell, Jr. analyzed the issue under our Court of Appeals’ standard for

accuracy and concluded “the reported information . . . is neither inaccurate nor materially

misleading.” 46 Judge Campbell, Jr. found it “implausible that a creditor would be misled into

believing [the consumer] is currently 120 days past due on his payment obligation each month

when the reporting of the account state[d] that the account was closed . . . and ha[d] a zero-dollar

balance.” 47

        In Gross v. Private National Mortgage Acceptance Co., LLC, Judge Cogan similarly

granted Trans Union’s motion to dismiss the consumer’s claims of inaccuracy in the credit

report. 48 Like the consumer in Settles, the consumer in Gross “zeroe[d] in on the ‘Pay Status’ of

‘30 Days Past Due Date’” language of Trans Union’s credit report. 49 The consumer argued Trans

Union inaccurately listed the “Pay Status” as past due because a private mortgage company

already transferred his loan account to a different lender. 50 Judge Cogan aptly observed reading

“rest of the [credit report’s] entries,” rather than “read[ing] the ‘Pay Status’ entry in isolation,”

shows “the account was previously 30 days past due.” 51 Judge Cogan held “[i]t is simply not

plausible to think that a creditor would conclude” the consumer currently owed past due

payments on the account. 52

        In Hernandez v. Trans Union, LLC, Judge Vinson also granted Trans Union’s judgment

on the pleadings on a consumer’s claims of inaccuracy under the Act. 53 The consumer in




                                                 9
        Case 2:20-cv-05178-MAK Document 24 Filed 03/10/21 Page 10 of 21




Hernandez sued Trans Union for reporting the “pay status” of a residential mortgage loan as

“120 days past due.” 54 The consumer “signed a short sale agreement and sold the property

securing the [l]oan,” paying off the mortgage account under the terms of the short sale

agreement. 55 Like the consumer reports in Settles and Gross, Trans Union reported a zero

balance on the credit report in Hernandez and represented the creditor previously closed the

loan. 56 Judge Vinson stated, “no reasonable creditor looking at the report would be misled into

believ[ing] that the plaintiff was ‘still late’ on the Account.” 57 Judge Vinson did not focus “on a

single field of data” in making this decision, rather, “the [credit] report [was] reviewed and

considered in its entirety.” 58

        But courts outside our District have found genuine disputes of material fact may exist if a

reporting agency continues to report the loans with a past due pay status as well as a monthly

payment. For example, in Mund v. Transunion, the consumer’s credit report listed her pay status

as “>Account 120 Days Past Due<”, but also reported a zero-dollar balance. 59 Trans Union

argued the pay status, when read in conjunction with the surrounding tradelines, confirmed the

120-day delinquency occurred in the past. 60 Trans Union pointed to the zero-dollar balance, the

remark the account had been closed, the date updated field, and the date closed field. 61 Judge

Cogan held the consumer adequately alleged the information was materially misleading. 62 In his

later opinion in Gross, Judge Cogan distinguished Mund on the grounds the credit report in

Mund “indicated that the plaintiff still had a monthly payment of $4,123.” 63

        In Friedman v. CitiMortgage, Inc., the consumer defeated a motion to dismiss where

CitiMortgage reported his pay status 120 days past due, reported a zero-dollar balance, and

reported a $360 monthly payment. 64 Judge Briccetti held the consumer plausibly alleged the

reported information could cause “lenders [to] believe plaintiff is currently delinquent,




                                                10
        Case 2:20-cv-05178-MAK Document 24 Filed 03/10/21 Page 11 of 21




negatively affecting potential lenders’ perception of plaintiff’s creditworthiness.” 65

        Courts have also declined to enter judgment as a matter of law where the parties elected

not to provide exhibits showing the disputed information at the pleading stage. For example,

Judge Salas recently cited Friedman and Mund to deny Trans Union’s motion for judgment on

the pleadings in Huggins v. FedLoan Servicing, finding “[t]he Court cannot say here, at the

pleading stage and without the disputed tradeline in the record, that a tradeline indicating that a

consumer is 120 days late, after the customer had transferred the debt is not misleading as a

matter of law.” 66 She distinguished Schweitzer and Settles on the grounds those judges had the

disputed credit information available to them when they decided those cases. 67 Judge Salas, by

contrast, had to rely solely on the consumer’s allegations.

        In Gatanas v. American Honda Finance Corporation, Honda and Trans Union continued

to report the pay status of a paid off car loan account as “30-59 days late,” but noted a zero-dollar

balance. 68 The consumer alleged if Honda and Trans Union had conducted a reasonable

investigation, they “would have determined that an account with a ‘$0’ balance could not be late

and past due.” 69 Trans Union and Honda moved to dismiss, noting the Pay Status and zero-dollar

balance were both, in fact, accurate. 70 Judge McNulty denied the motion to dismiss, noting

“[e]ven ‘technically correct’ information . . . can be inaccurate if ‘it creates a materially

misleading impression,’ and –critically here—‘[w]hether technically accurate information was

misleading is generally a question to be submitted to the jury.’” 71 Judge McNulty held, “[i]t may

be the case . . . the information is accurate or that such reporting is standard practice . . . [b]ut I

cannot say as a matter of law, or simply based on the pleadings.” 72 In support, Judge McNulty

cited our Court of Appeals’ instruction in Seamans to submit the question of whether a report is

misleading to a jury. 73




                                                  11
         Case 2:20-cv-05178-MAK Document 24 Filed 03/10/21 Page 12 of 21




        We recognize courts have denied judgment on the pleadings in the inapposite fact pattern

where the consumer paid off his or her loan before transfer. In Macik v. JPMorgan Chase Bank,

N.A., a consumer fell behind on her mortgage in August 2009, but in November 2009, she sold

her house and paid off the mortgage in its entirety, including the three past due payments,

leaving a zero-dollar balance. 74 Four years later, the consumer sought a mortgage for a new

home. 75 The lender’s automated underwriting system concluded she was “ineligible” for a loan

because her Pay Status on the four-year old loan showed as “past due.” 76 Judge Froeschner

denied Chase Bank’s converted motion for summary judgment, determining a reasonable finder

of fact might conclude the “credit information was inaccurate or incomplete because it was

misleading in such a way and to such an extent that it could be expected to have an adverse

effect on her.” 77 Ultimately at trial, the jury returned a verdict in favor of the consumer.

        In Soler v. Trans Union, LLC, Judge Fischer denied Trans Union’s motion to dismiss on

similar facts. 78 In Soler, the consumer alleged her “[a]ccounts were fully satisfied with a $0

balance” as of December 2015, but a Trans Union report from September 15, 2018 reported her

“pay status” as 120 Days Past Due Date. 79 Judge Fischer noted, “there is no definitive statement

or guideline on the Credit Report indicating what ‘pay status’ means”; instead “Trans Union

include[d] an annotated version of the Credit Report in its Motion to explain what each entry

reflects and urge[d] the Court to consider the account information in its entirety.” 80 Judge

Fischer held, “[w]ithout Trans Union’s annotation, explanation, and supplemental documentation,

a jury could find that the Credit Report on its face is misleading in such a way that it adversely

affects Soler’s credit.” 81

        Guided by our Court of Appeals’ decision in Schweitzer as well as the well-reasoned,

factually analogous opinions in Settles, Hernandez, and Gross, we find the reported information




                                                  12
        Case 2:20-cv-05178-MAK Document 24 Filed 03/10/21 Page 13 of 21




accurate as a matter of law.

       Like the consumers in Settles, Hernandez, and Gross, Ms. Samoura asks us to limit our

review to the Pay Status, which reads “>Account 120 Days Past Due Date<”, ignore all other

tradelines, and determine a reasonable creditor would mistakenly believe she currently owes past

due payments on these accounts. We decline this invitation. Nearly every tradeline contains

evidence Ms. Samoura owed FedLoan money in the past, failed to make timely payments

throughout 2014 and into 2015, but has no continuing obligation to FedLoan. The “Date

Updated” field lists February/ March 2015, signaling the “Pay Status” of the FedLoan accounts

were 120 days past due as of February/March 2015. The Ratings Key, which does not provide

data for the account past March 2015, further bolsters this conclusion. And if this were not

enough, the Date Closed, the Balance, and the Remarks all unequivocally confirm the account is

closed with a zero-dollar balance.

       Ms. Samoura is essentially asking us to read in non-existing present tense language into

the “Pay Status” field and ignore the Date Updated field, the Date Closed field, the Balance field,

the Remarks field, and the Ratings field to conclude Trans Union reported inaccurate or

misleading information. This we cannot do. As the judges in Hernandez, Settles and Gross

explained, we must view the account information given to the creditor in its entirety, and in

doing so, conclude the reported information is accurate as a matter of law.

       Ms. Samoura’s attempts to distinguish Schweitzer, Settles, Hernandez, and Gross do not

persuade us. Ms. Samoura argues Schweitzer is inapposite because our Court of Appeals decided

Schweitzer on appeal from a motion for summary judgment, not a motion to dismiss or motion

for judgment on the pleadings. The difference in procedural posture is immaterial here. The

district court did not face the issue until summary judgment. In Schweitzer, the credit reporting




                                                13
        Case 2:20-cv-05178-MAK Document 24 Filed 03/10/21 Page 14 of 21




agency did not move to dismiss or for judgment on the pleadings, but instead reserved its

arguments for summary judgment. 82 In determining the accuracy of the reported information,

the Court of Appeals relied solely on the face of the reported account information and did not

cite other discovery material. 83 We today have the exact same information our Court of Appeals

studied in Schweitzer at our disposal.

       Ms. Samoura also notes our Court of Appeals in Schweitzer analyzed the accuracy of the

reporting on four accounts, including one account with EMC Mortgage and one account with

Americredit. 84 While our Court of Appeals determined the reporting of the EMC Mortgage

account to be accurate as a matter of law, it determined a reasonable juror could conclude the

credit reporting agency inaccurately reported the Americredit account. 85 Again, this distinction

is immaterial. The reporting of the Americredit account raised a genuine issue of material fact as

to whether listing the “Current Status” as “Included in Bankruptcy” was inaccurate or materially

misleading given the plaintiff’s allegations the Americredit account was not included in a

bankruptcy. 86 Our Court of Appeals’ ruling regarding the Americredit account has no bearing on

whether a company may report the historical late pay status of a closed and transferred account.

       Ms. Samoura seeks to distinguish Settles and Hernandez, calling them “factually

inapposite instantly – upon the pleaded averments.” 87 But Ms. Samoura does not try to explain

how Settles and Hernandez differ from her claim. Our review of the cases does not reveal any

material distinctions.

       Ms. Samoura attacks the holding in Gross on the grounds Judge Cogan held, when it

comes to the Fair Credit Reporting Act, “mere imprecision is not enough.” 88 Ms. Samoura

argues this line in Gross “is directly contrary to the in-Circuit cases already cited” without

specifying which cases Judge Cogan contradicts. This argument does not persuade us. 89 In




                                               14
        Case 2:20-cv-05178-MAK Document 24 Filed 03/10/21 Page 15 of 21




Gross, Judge Cogan explained, “[b]ecause plaintiff does not seem to argue that the information is

patently incorrect, he must point to information on his credit report that is ‘materially misleading’

to creditors.” 90   In describing the standard for “materially misleading,” he said “mere

imprecision is not enough.” 91 We do not find Judge Cogan’s description inconsistent with the

law in this Circuit. In defining the “materially misleading” standard, our Court of Appeals has

explained the information must be “misleading in such a way and to such an extent that [it] can

be expected to have an adverse effect.” 92 We find Judge Cogan’s “mere imprecision” language

consistent with our Court of Appeals’ instruction information be materially misleading, not just

misleading, to be actionable.

       Ms. Samoura asks us to reject the reasoning in Schweitzer, Hernandez, Settles, and Gross

and embrace Huggins, Mund, Friedman, and Macik. Material distinctions prevent us from

adopting the reasoning in her cited cases. In Huggins, Judge Salas determined she could not

determine the accuracy of the account because the parties did not provide the disputed tradelines

for her review. The same is true of the claims in Gatanas. Ms. Samoura and Trans Union

provided the tradelines for our review. In Mund and Friedman, the credit report indicated the

consumer still owed monthly payments. Ms. Samoura does not allege a similar defect in her

credit report. In Macik, the consumer fully paid off her mortgage. Ms. Samoura does not allege

she paid her accounts as of the transfer and close of her FedLoan accounts.

       Soler is the closest call. In Bibbs, we distinguished Soler because the consumer in Soler

alleged she “fully satisfied” her accounts. 93 We likened Soler to Macik and acknowledged

consumers who paid off their accounts may have a stronger argument Trans Union inaccurately

represents their credit history by listing “Account 120 Days Past Due” as their Pay Status. 94 Ms.

Samoura also alleges she “fully satisfied” her accounts. But the credit report excerpts attached to




                                                15
          Case 2:20-cv-05178-MAK Document 24 Filed 03/10/21 Page 16 of 21




her Complaint and subject to our study confirm Ms. Samoura did not pay off her account like the

consumer in Macik.       Rather, like the consumers in Bibbs, Hernandez, Settles, and Gross,

FedLoan transferred Ms. Samoura’s four overdue accounts to another lender and then closed the

account. Neither Ms. Samoura nor the excerpts of her credit report offer contrary facts. We

have no basis to find she paid off her overdue loans before FedLoan transferred them and closed

her overdue accounts leaving her with a zero-balance owed to it. But in the event Ms. Samoura

did, in fact, pay off her loans and Trans Union inaccurately reported them as “closed due to

transfer,” we give Ms. Samoura leave to amend.

III.      Conclusion

          We grant judgment on the pleadings for Trans Union because it did not report inaccurate

or materially misleading information which would mislead a creditor into making an adverse

credit decision against Ms. Samoura. As our Court of Appeals directed in Schweitzer, we make

this finding as a matter of law based on plead facts and the exhibits attached to and incorporated

by reference in the Complaint. But we grant Ms. Samoura leave to timely file an amended

complaint if the facts are different consistent with Rule 11. 95



1
    ECF Doc. No. 1-5 at 3.
2
    Id.
3
    Id.
4
    Id.
5
    Id.
6
    ECF Doc. No. 1-4 at 2.
7
    Id.
8
    Id.


                                                  16
           Case 2:20-cv-05178-MAK Document 24 Filed 03/10/21 Page 17 of 21




9
    Id. ¶ 11; ECF Doc. No. 15 at 3.
10
     Id.
11
     Id.
12
     Id.
13
     Id.
14
     Id.
15
     Id.
16
     Id.
17
     Id.
18
     Id.
19
     ECF Doc. No. 1.
20
     Id. ¶ 17.
21
     ECF Doc. No. 1 ¶¶ 19, 20.
22
     Id. ¶18.
23
     ECF Doc. No. 1 ¶¶7-9.
24
     Id. ¶ 34, 14, 27, 29.
25
  “Under [Federal Rule of Civil Procedure] Rule 12(c), a court ‘must view the facts in the
pleadings in the light most favorable to the plaintiff and must grant the motion only if the
moving party establishes that no material issue of fact remains and that it is entitled to judgment
as a matter of law.’” Citisteel USA, Inc. v. Gen. Elec. Co., 78 F. App’x 832, 835 (3d Cir. 2003)
(quoting Shelly v. Johns-Manville Corp., 798 F.2d 93, 97 n.4 (1986)).
26
     ECF Doc. No. 15 at 2.
27
     Id. at 6–8.
28
     No. 20-4514, 2021 WL 695112 (E.D. Pa. Feb. 23, 2021).
29
     ECF Doc. No. 22 at 3.
30
     Cortez, 617 F.3d 688, 707 (3d Cir. 2010).



                                                 17
           Case 2:20-cv-05178-MAK Document 24 Filed 03/10/21 Page 18 of 21




31
     Id. (quoting S.Rep. No. 91–517, at 1 (1969)).
32
     Id. (quoting Guimond v. Trans Union Credit Information Co., 45 F.3d 1329 (9th Cir. 1995)).
33
     Id.
34
     Id. at 696.
35
     Id. at 707.
36
     Id. at 720-21.
37
     Id. at 722.
38
  See Schweitzer v. Equifax Info. Solns. LLC, 441 F. App’x 896, 902 (3d Cir. 2011) (alterations
in original) (quoting Dalton v. Capital Associated Indus., Inc., 257 F.3d 409, 415 (4th Cir.
2001)).
39
  Covington v. Equifax Info. Servs., Inc., No. 18-15640, 2019 WL 4254375, at *4 (D.N.J. Sept. 9,
2019) (quoting Gorman v. Wolpoff & Abramson, LLP, 584 F.3d 1147, 1163 (9th Cir. 2014)).
40
     Id.
41
     Id. at 900–01.
42
     Id. at 902.
43
     Id.
44
   No. 20-4487, ECF Doc. No. 32 (Order) (E.D.Pa. March 5, 2021)(“While Parke argues that
questions about the inaccurate or misleading quality of information are for the jury, the material
facts asserted in the pleadings are not in dispute. After construing those facts in the light most
favorable to Parke and drawing all inferences in his favor, the Court concludes as a matter of law
that the reported information is neither inaccurate nor misleading.”).
45
     Settles v. Trans Union LLC, No. 20-84, 2020 WL 6900302, at *1 (M.D. Tenn. Nov. 24, 2020).
46
     Id. at * 4.
47
     Id. at * 5.
48
     Gross, 2021 WL 81465, at * 4.
49
     Id. at * 1.
50
     Id.
51
     Id. at * 3.


                                                 18
           Case 2:20-cv-05178-MAK Document 24 Filed 03/10/21 Page 19 of 21




52
     Id.
53
  Hernandez v. Trans Union, LLC, No. 19-1987, 2020 U.S. Dist. LEXIS 249358 (S.D. Fla. Dec.
10, 2020).
54
     Id. at * 4.
55
     Id. at * 3-4.
56
     Id. at * 4-5.
57
     Id. at * 8.
58
     Id. at * 7.
59
     No. 18-6761, 2019 WL 955033, at * 1 (E.D.N.Y. Jan. 9, 2021).
60
     Id. at * 3.
61
     Id.
62
     Id.
63
     2021 WL 81465 at *3.
64
     No. 18-11173, 2019 WL 4194350, at * 1 (S.D.N.Y. Sept. 3, 2019).
65
     Id. at * 3.
66
 Huggins v. FedLoan Servicing, No. 19-21731, 2020 U.S. Dist. LEXIS 229290, *16 (D.N.J.
Dec. 2, 2020) (citing Hillis v. Trans Union, LLC, 969 F. Supp. 2d 419, 421 (E.D. Pa. 2013)).
67
     Id. at * 17-18.
68
     Gatanas v. Honda, No. 20-7788, 2020 WL 7137854, at *1 (D.N.J. Dec. 7, 2020).
69
     Id.
70
     Id. at * 3.
71
     Id.
72
     Id. at * 4.
73
  Ms. Samoura also cites Drexler v. Trans Union, LLC, No. 20-2366-30JSS, 2020 WL 8299761
(M.D. Fla. Dec. 15, 2020) and Hall v. Trans Union, Inc., No. 19-296, 2020 WL 70945 (E.D. Tex.
Jan. 7, 2020). These earlier cases do not address the question of accuracy, but instead find Trans
Union’s arguments to be premature at the pleading stage. We find we can opine on the accuracy


                                               19
           Case 2:20-cv-05178-MAK Document 24 Filed 03/10/21 Page 20 of 21




of the report at this early stage because the parties provided the information, and counsel for both
parties previously represented to us accuracy can be determined from the face of the
investigation results. See Oral Argument Transcript, Bibbs v. Trans Union, No. 20-0415, ECF
Doc. No. 44 (Feb. 19, 2021) (N.T. 4:21-24; 8:13-15).
74
  Macik v. JPMorgan Chase Bank, N.A., No. G-14-44, 2015 WL 12999728, at * 1 (S.D. Tex.
May 28, 2015), report and recommendation adopted by Macik v. Trans Union LLC, No. 14-44,
2015 WL 12999727 (S.D. Tex. July 31, 2015).
75
     Id.
76
     Id. at * 2.
77
     Id. at * 4.
78
     No. 20-8459, 2020 WL 7237256, at *1 (C.D. Cal. Dec. 1, 2020).
79
     Id.
80
     Id. at *3.
81
     Id.
82
     See Docket Sheet, Schweitzer v. Equifax, No. 08-478 (W.D.Pa.).
83
     Schweitzer, 441 Fed. App’x at 902.
84
     Id. at 891-902.
85
     Id. at 902.
86
     Id.
87
     ECF Doc. No. 22 at 7.
88
     Gross, 2021 WL 81465, at *2.
89
     ECF Doc. No. 22 at 7.
90
     Gross, 2021 WL 81465, at *2.
91
     Id.
92
  Schweitzer, 441 F. App’x at 902 (alterations in original) (quoting Dalton v. Capital Associated
Indus., Inc., 257 F.3d 409, 415 (4th Cir. 2001)).
93
     2021 WL 695112 at *8.



                                                20
           Case 2:20-cv-05178-MAK Document 24 Filed 03/10/21 Page 21 of 21




94
     Id.
95
  We trust Ms. Samoura’s experienced counsel in our Bar will timely advise both Trans Union’s
counsel and us of its intent mindful of our collective reliance on the January 5, 2021 Order (ECF
Doc. No. 13) setting trial obligations.




                                               21
